                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:18-CV-00032-DSC


 JANE DOE,                                           )
                                                     )
                    Plaintiff,                       )
                                                     )
 v.                                                  )
                                                     )
 LENOIR-RHYNE UNIVERSITY,                            )
                                                     )
                   Defendant.                        )



        THIS MATTER is before the Court on “Plaintiff’s Motion to Compel Production of

Documents as Required by the Family Educational Rights and Privacy Act” (document #24), as

well as the parties’ briefs and exhibits.

        For the reasons stated in Plaintiff’s briefs, the Motion is granted. Defendant shall produce

documents that are responsive to Plaintiff’s discovery requests, including those identified by

Defendant in its initial disclosures.

        The affected students have a right to reasonable advance notice of the production of

documents so that they may have an opportunity to take protective action. See 20 U.S.C. §

1232g(b); 34 C.F.R. § 99.31(a)(9)(ii). Accordingly, the Court orders the parties’ counsel to meet

and confer concerning a schedule for providing that notice, followed by Defendant’s production

to Plaintiff. If the parties are able to agree as to a schedule, they shall present it to the Court in the

form of a proposed order. If they cannot agree, each party shall present a proposed order. The

parties shall submit their proposed order(s) within fifteen days of entry of this Order.

        The Clerk is directed to send copies of this Order to counsel of record.
SO ORDERED.
              Signed: October 11, 2018
